ITish, P. J.
1. Where, by threats of imprisonment or promises to hold him harmless, A induces a constable to deliver to him property which is in the possession of the officer by virtue of a levy, and the constable is subsequently ruled by the plaintiff in fi. fa. and compelled to pay to him the value of the property so relinquished, A is liable to the constable for the loss or damage sustained by the latter by reason of such delivery of the property.
2. In such a case it was not error for the court, in instructing the jury, to use the words “loss” and “damage” interchangeably.
S. The charge of the court was full and fair; and the evidence, While conflicting, was ample to sustain the verdict.

Judgment affirmed.'


All the Justices concur, except Simmons, O. J., absent.